Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 10 August 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims do not recite certain methods of organizing human activity on pages 11-12 of the Remarks. The Examiner disagrees because the identified limitations on page 5 of the Final action and below are directed to concepts that fall within an abstract idea grouping, the abstract idea being providing automated electronic price quotes.	Applicant further argues the claims integrate the abstract idea into a practical application on page 12 of the Remarks. The Examiner disagrees because the arguments merely conclude the claims recite limitations that integrate the abstract idea without specifically arguing the factors from the MPEP nor rebutting the prior Final rejection. Additionally, all purported improvements must be present in the claims.
Applicant's arguments filed 10 August 2021 with respect to the Drawing Objection have been fully considered but they are not persuasive. 	Applicant has submitted drawings, but these are not acceptable. The Examiner previously found the Drawing submitted in related Application 15/232749 on 4/21/2021 to be acceptable when uploaded in that manner and opening the files directly. The Applicant is encouraged to resubmit the Drawings from the related Application that are acceptable.
Applicant's arguments filed 10 August 2021 with respect to the 103 rejection have been fully considered and are persuasive. The 103 rejection of 10 June 2021 has been withdrawn.
Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility . See MPEP 2103(c).  
Contingent/Optional Limitations
	Contingent and optional limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016); MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).
	The following limitations are contingent and/or optional:	Claim 1: “in response to a successful automated credit verification, accessing market data”
Not Positively Recited
The following limitations are not positively recited and, therefore, do not differentiate the claims from the prior art:	claim 9: “wherein the first …message is based on…”
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations:	Claim 9: “…to retrieve…”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4-12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 1 limitations of “determining; performing, accessing market data, verifying, calculating, generating, converting, and transmitting” do not recite what is performing the recited steps. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731 (Fed. Cir. 2005). (In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.).
Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps because the Specification describes the steps as being performed by a processor. Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, 
	Claims 1, 12, and 20 additionally recite “receiving …price quote conforms with [XML] format” which would read on receiving any “electronic request message” that conforms with XML. The specification is limited to FinXML, see at least [0202], [0203]. The claims are rejected for the previously recited reasoning above, see LizardTech. 	Dependent claims 4-11 and15-19 are rejected due to their dependency from claims 1 and 12, respectively.
Lack of Algorithm
Claims 1, 4-12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims (1, 12, and 20) recite limitations of “receiving … price quote conforms with [XML] format”, “verifying that the first trade is executable…”.  	Claim 7 recites “wherein the filter controls…”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "... the data retrieved from the database"" in line 3.  There is insufficient antecedent basis for this limitation in the claim because “to retrieve” is not sufficient or equivalent to “retrieving.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 4-12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	In the instant case, claim 1 is directed to ”providing automated electronic price quotes”.	Claim 1 is directed to the abstract idea of “providing a price quote” which is grouped under “organizing human activity… fundamental economic practice (retrieving a price quote is a well-established economic practice and is similar to hedging, insurance, and mitigating risk) and a commercial interaction (marketing, sales activities and business relations are similar to retrieving and displaying a price quote) and managing interactions between people by following rules or instructions” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Additionally, limitations (b), (c), (d), (e) do not require the use of technology and can be interpreted at being performed mentally or manually by a human. Claim 1   recites receiving an electronic request message, performing automated credit verification, accessing market data, verifying that the first trade, calculating at least one of trade spreads, generating a price quote, and transmitting the first electronic price quote message. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter 
	Dependent claims 4-11 and 15-19 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further define the abstract idea of the independent claims and do not contain additional elements that integrate the claims into a practical application nor contain significantly more than the abstract idea. In this case, all claims have been reviewed and are found to be Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Potter US 5787402 	Meltzer US 6125391.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692